 

Exhibit 10.22

[usbank.jpg]

Commercial Banking

800 Nicollet Mall, 3rd Floor
Minneapolis, MN 55402

 

September 23, 2010

 

Electromed, Inc.

500 Sixth Avenue NW
New Prague, MN 56071
Attn: Robert D. Hansen

Re:   Waiver of Event of Default

Ladies and Gentlemen:

Reference is made to the Credit Agreement dated as of December 9, 2009 (the
“Credit Agreement”), between Electromed, Inc., a Minnesota corporation (the
“Borrower”), and U.S. Bank National Association, a national banking association
(the “Bank”). Except as otherwise provided herein, capitalized terms used in
this letter shall have the meanings given to them in the Credit Agreement.

The Borrower has advised the Bank that in August 2010, the Borrower made an
initial public offering (the “IPO”) of its Equity Interests. The IPO was a
Prepayment Event under the Credit Agreement. Pursuant to Section 2.6(b) of the
Credit Agreement, the Borrower is required to immediately pay to the Bank the
net proceeds of each Prepayment Event. The Borrower did not pay the net proceeds
of the IPO to the Bank, which is an Event of Default under Section 7.1(a) of the
Credit Agreement (the “Existing Default”).

Upon receiving by facsimile or .pdf a copy of this letter executed by the
Borrower, the Bank hereby waives the Existing Default. The waiver of the
Existing Default is limited to the express terms thereof, and nothing herein
shall be deemed a waiver by the Bank of any other term, condition,
representation, or covenant applicable to the Borrower under the Credit
Agreement (including but not limited to any future occurrence similar to the
Existing Default) or any of the other agreements, documents, or instruments
executed and delivered in connection therewith, or of the covenants described
therein. The waiver set forth herein shall not be, and shall not be deemed to
be, a course of action with respect thereto upon which the Borrower may rely in
the future, and Borrower hereby expressly waives any claim to such effect.

The Bank and the Borrower acknowledge and affirm that the Credit Agreement, as
hereby modified, is hereby ratified and confirmed in all respects and all terms,
conditions, and provisions of the Credit Agreement, except as affected by this
letter, shall remain unmodified and in full force and effect. The Borrower
acknowledges and agrees that no events have taken place and no circumstances
exist at the date hereof that would give the Borrower a basis to assert a
defense, offset, or counterclaim to any claim of the Bank with respect to the
Borrower’s obligations under the Credit Agreement.

 

 

 



--------------------------------------------------------------------------------



 

Electromed, Inc.
September 23, 2010
Page 2

 

If the forgoing is acceptable to the Borrower, please have a copy of this letter
executed by an authorized officer of the Borrower and returned to the
undersigned by facsimile or .pdf. This letter may be executed in several
counterparts, each of which (when transmitted by facsimile or otherwise) shall
be deemed to be an original.

 

Very truly yours,

U.S. BANK NATIONAL ASSOCIATION,

 

 

 

 

By: 

/s/ Gregory Guttormsson

 

Its:

VP

 

 

AGREED TO AND ACKNOWLEDGED:

ELECTROMED, INC.



By: 

/s/ Terry M. Belford

Its:

Chief Financial Officer

 

 

--------------------------------------------------------------------------------